Case 19-30923-hdh11 Doc 129 Filed 03/25/19                             Entered 03/25/19 16:56:02                  Page 1 of 2



United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1079
Meredyth A. Kippes,
for the United States Trustee


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

IN RE:                                                          §
                                                                §
PHI, Inc., et al 1                                              §     Case No. 19-30923-hdh-11
                                                                §
                                                                §
Debtors-in-Possession.                                          §     (Jointly Administered)



                     Appointment of the Official Unsecured Creditors’ Committee

TO THE HONORABLE HARLIN D. HALE, U.S. BANKRUPTCY JUDGE:

          In accordance with 11 U.S.C. §1102(a)(1), the United States Trustee appoints the following

creditors to the Official Unsecured Creditors’ Committee in the above-referenced case:


                                             Delaware Trust Company
                                      c/o Michelle Dreyer, Managing Director
                                              251 Little Falls Drive
                                             Wilmington, DE 19808
                                                   302-636-5806
                                                302-450-8579-cell
                                                 302-636-8666-fax
                                          Michelle.dreyer@cscglobal.com




1
  PHI Air Medical, LLC, Case No. 19-30922-HDH-11; AM Equity Holdings, LLC, Case No. 19-30924-SGJ-11; PHI Helipass, LLC, Case No.
19-30925-HDH-11; PHI Tech Services, Inc., 19-30926-HDH-11.


Appointment of the Official Unsecured Creditors’ Committee                                                   Page 1 of 2
Case 19-30923-hdh11 Doc 129 Filed 03/25/19                      Entered 03/25/19 16:56:02          Page 2 of 2



                                       Oaktree Capital Management, LP
                                    c/o Jordan Mikes, Senior Vice President
                                      333 South Grand Avenue, 28th Floor
                                            Los Angeles, CA 90071
                                                 213-356-3293
                                               213-830-9287-fax
                                          jmikes@oaktreecapital.com

                                              Q5-R5 Trading, Ltd.
                                     c/o Scott McCarty, Assistant Secretary
                                        301 Commerce Street, Ste. 3200
                                          Fort Worth, TX 76102-4150
                                                 817-332-9500
                                               817-332-9606-fax
                                          smccarty@acmewidget.com

                                       Regions Equipment Finance Corp.
                                    c/o Robert Korte, Senior Vice President
                                     2050 Parkway Office Circle, 3rd Floor
                                            Birmington, AL 35244
                                                314-615-2321
                                           Bob.korte@regions.com

                                              Helicopter Support, Inc.
                                           c/o Marvin Collins, Manager
                                          Financial Planning & Analysis
                                                 124 Quarry Road
                                               Trumbull, CT 06611
                                                   203-414-2555

DATED: March 25, 2019                                        Respectfully submitted,

                                                             WILLIAM T. NEARY
                                                             UNITED STATES TRUSTEE

                                                             /s/ Meredyth A. Kippes
                                                             Meredyth A. Kippes
                                                             Trial Attorney
                                                             Texas State Bar No. 24007882
                                                             Office of the United States Trustee
                                                             1100 Commerce Street, Room 976
                                                             Dallas, Texas 75242
                                                             (214) 767-1079
                                                              meredyth.a.kippes@usdoj.gov




Appointment of the Official Unsecured Creditors’ Committee                                  Page 2 of 2
